Citation Nr: 0606218	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel








INTRODUCTION

The served in the Army Reserves from March 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Lincoln, 
Nebraska Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the veteran's claim for service connection 
for a back disability.

The case was previously before the Board in July 2004, at 
which time it was remanded for additional development.


FINDING OF FACT

The competent evidence of record does not establish the 
veteran's back disability was incurred in active service or 
active or inactive duty for training.


CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, 
active service, to include active duty for training and 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002); C.F.R. §§ 3.6(c)(1), 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter also informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's February 2002 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the July 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Moreover, 
the RO, in an August 2004 letter, specifically requested that 
the veteran submit any evidence in his possession that 
pertained to the claim.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 


With regard to the duty to assist, the record contains 
private medical reports and VA examination and treatment 
records.  The Board notes that the record does not contain 
the veteran's service medical records.  Requests were made to 
the National Personnel Records Center (NPRC) for the 
veteran's service medical records, but no records were on 
file as they may have been destroyed in a fire that occurred 
in the record center in 1973.  The veteran was asked to 
submit copies of any of these records that he had in his 
possession.  However, he did not have any to submit.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the available medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for service connection 
for a back disability.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for a back disability.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2005); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2005). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2005).

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).



Legal Analysis

The veteran asserts that service connection is warranted for 
a back disability.  
The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.   Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability, and an in-service injury or disease.  In terms of 
a current disability, the record reflects that since 1974, 
the veteran has been treated at private and VA facilities for 
spondylolisthesis of the lumbar spine into the sacrum.  
However, the record does not reflect that the veteran's 
current back disability was incurred during any period of 
active or inactive duty for training during the veteran's 
service in the Army Reserves.  In this regard, the veteran 
asserts that he injured his back when he fell from a moving 
truck during reserve training at Ft. Omaha, Nebraska.  
According to the veteran, the day following the incident, his 
father took him to their family physician, Dr. F.M, who took 
x-rays and determined that he had ruptured the 4th and 5th 
disc of his lumbar region.  He further related that on the 
next day that he had training, he took a letter to his outfit 
commander, Col. C., from Dr. F. M. which detailed the extent 
of the veteran's injury and suggested that the veteran be 
given a medical discharge from the service.  However, 
according to the veteran, the colonel suggested that instead 
of taking a medical discharge, that he stay home and not 
attend any of the meetings and that the colonel would have 
someone sign in for him.

However, there is unfortunately no evidence of record that 
corroborates his contentions.  The Board recognizes that the 
veteran's service medical records which may have provided 
evidentiary support have been reported to be unavailable.  
Nevertheless, the Board observes that both the veteran and 
the RO have made attempts to locate medical records from Dr. 
F. M., with whom the veteran indicated that he initially 
sought treatment after his accident, but to date none have 
been received.  The veteran was provided the opportunity to 
submit alternate forms of evidence to show that he injured 
his back while on reserve training, but there is no 
corroborating documentation in the record to support his 
contention.  Thus, in the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
current disability years after the veteran's discharge from 
the Reserves is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000)

Further, as the record does not demonstrate, and the veteran 
does not contend, that his back disability was incurred while 
he was engaged in combat with the enemy, the relaxed burden 
regarding an in-service incurrence of any injury is not 
applicable, and the veteran's statements, alone, regarding 
the onset of his back  disability are not sufficient.  

Thus, despite the veteran's assertions, the Board finds that 
the negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability.


ORDER

Entitlement to service connection for a back disability is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


